DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/286073 has claims 1-20 pending.  

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated 1) October 13, 2020, 2) November 23, 2020 and 3) December 7, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
Amendments to the drawings have been reviewed and respectfully considered.
The drawings, as received on October 12, 2020 are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (Pub. No. US2014/0359182 published on December 4, 2014; hereinafter Georgiev) in view of Potonniee (Pub. No. US2010/0037230 published on February 11, 2010; hereinafter Potonniee).
Regarding claims 1, 8, and 15, Georgiev disclose the following: 
(Currently Amended) A computer-implemented method comprising: 
receiving, in a dispatching layer, a request from a first application to run a first task for a first application use case for the [[a]] first application, a first application use case having a first application use case priority
(Georgiev teaches receiving, in a dispatching “arbitration” layer [0041], a request from a first consumer application [0002, 0078] to run a first task, e.g. services [0002] or work tasks [0045], for a first application use case for the first application [0002, 0078], e.g. “multiple consumers (applications) requesting simultaneous execution of services with respect to the work processor” [0002] and “different applications (and/or uses) submitting tasks” [0078], a first application use case having a first application use case priority [0041, 0058], e.g. “the applications' requests may need to be executed with higher priority” [0041])
identifying at least one second application use case priority of at least one currently running second use case for the first application, wherein the at least one second application use case priority is different than the first application use case priority, and wherein the at least one second use case is a different use case of the first application than the first use case; 
Georgiev teaches identifying at least one second application use case priority, e.g. a priority [0009, 0041] corresponding to one of the “tasks associated with a first application (first resource)” [0009], of at least one currently running second use case for the first application, e.g. “When multiple applications have access to shared storage, some of the applications' requests may need to be executed with higher priority than others” [0041], wherein the at least one second application use case priority is different than the first application use case priority, e.g. “different access levels (or priorities)” [0009], and wherein the at least one second use case “E2” [0112] is a different use case of the first application than the first use case “E1” [0111] – see citations of [0009, 0111-0112])
determining a maximum number of allowable parallel tasks per application use case; 
(Georgiev teaches determining a maximum number of allowable parallel tasks per application use case, e.g. “the first control metric specifying a maximum number of tasks generated by the first resource that can be submitted for parallel execution to the storage resource in the first time segment; and producing a second control metric, the second control metric specifying a maximum number of tasks generated by the second resource that can be submitted for parallel execution in the first time segment” [Claim 7 of Georgiev]) 
assigning application use case priority weights to each of the first application use case priority and the at least one second application use case priorities 
(Georgiev teaches assigning/allocating application use case priority weights, e.g. “the different applications can be allocated different weights values (points)” [0078], to each of the first application use case priority [0041, 0081-0082] and the at least one second application use case priorities [0041, 0081-0082], e.g. “Assignment of different point values to the applications apportions different amounts of a storage resource's available processing time to the different applications (and/or uses) submitting tasks” [0078])
determining a number of parallel tasks for the first application use case and the at least one currently running second use case for the first application, based on the maximum number of allowable parallel tasks per application use case and the assigned application use case priority weights, wherein determining includes assigning a first number of parallel tasks to the first application use case; and 
(Georgiev teaches determining a number of parallel tasks [Claim 7 of Georgiev] for the first application use case [FIG. 3, All Elements; FIG. 4, All Elements] and the at least one currently running application second use case for the first application [0081, 0119], based on the maximum number of allowable parallel tasks per application [Claim 7 of Georgiev] and the assigned application priority weights or “different weights values (points)” [0078], wherein determining includes assigning a first number of parallel tasks to the first application use case [0141; Claim 9 of Georgiev], e.g. “the first set of tasks submitted on behalf of the first resource for parallel execution by the shared resource, the second set of tasks submitted on behalf of the second resource for parallel execution by the shared resource” [Claim 9 of Georgiev])
executing the first application use case using the assigned first number of parallel tasks.  
(Georgiev teaches executing the first application use case [0111] – via “parallel execution” [Claim 9 of Georgiev] – using the assigned first number of parallel tasks [0141; Claim 9 of Georgiev], e.g. “simultaneous tasks generated by application 195-1” [0141])

However, Georgiev does not disclose the following:
the request including a first application use case priority; 
Nonetheless, this feature would have been made obvious, as evidenced by Potonniee.
(Potonniee discloses the request including a first application use case priority [0038, 0187] – see evidence of “the reception of a request for connection to an application service with a higher priority than an application service for which a corresponding execution stream is underway” [0038])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Georgiev with the teachings of Potonniee. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Potonniee for the application use case priority of Georgiev. 
The motivation would have been to benefit from a centralizing service that provides a request including a first application use priority. Then the “centralising service allocates the said new execution stream instanced to the connected application service with a higher priority” [0038 – Potonniee].
Regarding claims 2, 9, and 16, Georgiev in view of Potonniee disclose the following: 
wherein: 
assigning application use case priority weights comprises assigning a fixed application use case weight to the first application use case; and 
(Georgiev teaches assigning application use case priority weights, e.g. “priority points assigned” [0058], comprises assigning a fixed application use case weight to the first application use case [0071-0076], e.g. “the different applications can be allocated different weights values (points). Assignment of different point values to the applications apportions different amounts of a storage resource's available processing time to the different applications (and/or uses) submitting tasks” [0078])
assigning a first number of parallel tasks to the first application use case comprises using the fixed application use case weight to determine the number of parallel tasks for the first application use case..
(Georgiev teaches assigning a first number of parallel tasks to the first application use case [0078; Claims 7 and 9 of Georgiev] comprises using the fixed application use case weight to determine the number of parallel tasks for the first use case [0139, 0141, 0154; Claim 9 of Georgiev])
Regarding claims 3, 10, and 17, Georgiev in view of Potonniee disclose the following: 
wherein assigning application use case priority weights comprises: 
identifying higher application use case priorities of the at least one second application use case priorities use case priority; 
(Georgiev teaches identifying higher application use case priorities of the at least one second application use case priorities – see Epsilon 2 [0071] – that are higher priority than the first application use case priority – see Epsilon 1 [0071], e.g. “some of the applications' requests may need to be executed with higher priority than others” [0041]. 
As quoted from Georgiev, see citation below: 
“For i.sub.1 (time segment between 0 and 1), work unit .epsilon..sub.1 falls into category 1; and .epsilon..sub.2 (i.e., E2) falls into category 2. For i.sub.2 work unit .epsilon..sub.2 falls into category 3 and for i.sub.4 we have .epsilon..sub.4 (i.e., E4) which falls into category 4” [0071])
assigning proportionate weights to identified higher priorities, with respective proportionate weights being proportionate to respective priority values of the higher priorities; and 
(Georgiev teaches assigning proportionate weights to identified higher priorities, e.g. “the different applications can be allocated different weights values (points)” [0078], with respective proportionate weights being proportionate to respective priority values of the higher priorities, e.g. “Assignment of different point values to the applications apportions different amounts of a storage resource's available processing time to the different applications (and/or uses) submitting tasks” [0078].
For evidence of respective priority values of the higher priorities, see Epsilons 1 through 4 [0072-0076])
assigning a first number of parallel tasks to the first application use case comprises using the fixed application use case weight and the proportionate weights of the higher priorities to determine the number of parallel tasks for the first application use case.  
(Georgiev teaches assigning a first number of parallel tasks to the first application use case [Claim 7 of Georgiev] comprises using the fixed application use case weight and the proportionate weights of the Georgiev])
Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev in view of Potonniee in view of Lai et al. (Pub. N. US2015/0372937 filed on June 23, 2015; hereinafter Lai).
Regarding claims 4, 11, and 18, Georgiev in view of Potonniee disclose the following: 
further comprising determining a divisor for the first application use case based on the fixed application use case weight for the first application use case and the proportionate weights for the higher priorities.  
Nonetheless, this feature would have been made obvious, as evidenced by Lai.
(Lai teaches determining a divisor for the first application use case [0076, 0090; Claim 13 of Lai] based on the fixed application use case weight [0066] for the first application use case or partition use case [0029, 0032-0036], e.g. “Partitions associated with different tenants, for example, partition BUC-A 290 (Bayland Urgent Care, BUC) and partition VH-A 292 (Valley Health, VH) can reference one or more resource group templates, by each including a MedRec resource group 293, 294 that references 296, 297 the MedRec resource group template” [0057], and the proportionate weights or “fair share” value [0066, 0077, 0081] for the higher priorities [Abstract; 0077, 0081], evidenced by “partition X” being disclosed as a partition that “has a higher fair share value than partition Y” [0077] and further evidenced by “work request prioritization (or fair share value)” [0081]. 
For the feature of determining a divisor, Lai specifically cites the following: 
“configuring the partition work manager to provide a partition maximum threads constraint for each partition within the application server environment, the partition maximum threads constraint configured for use by the system to control the thread usage associated with one or more partitions” [Claim 13 of Lai])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Georgiev in view of Potonniee with the teachings of Lai. 
Lai in according with the first application use case of Georgiev in view of Potonniee.
The motivation would have been as follows: “This constraint can limit of the maximum number of threads in the self-tuning thread pool that are concurrently working on requests from a partition. This can be useful to prevent a partition from using more than its fair share of thread resources, especially in abnormal situations such as when threads are blocked on I/O waiting for responses from a remote server that is not responding. Setting a maximum threads constraint in such scenario would help ensure that some threads would be available for processing requests from other partitions in the system.” [0076 – Lai].
Claim(s) 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev in view of Potonniee in view of Vaidya et al. (Pat. No. US/8732714 issued on May 20, 2014; hereinafter Vaidya).
Regarding claims 6, 13, and 20, Georgiev in view of Potonniee disclose the following: 
First, Potonniee disclose the feature below
further comprising: 
determining a highest application priority; 
(Potonniee teaches determining a highest application priority [0188] – 
“an application service identified "httpd: 80", as the highest priority rank” [0188])
identifying at least one highest priority application having the highest application priority; and 
(Potonniee teaches identifying at least one highest priority application having the highest application priority [0188] – 
“an application service identified "httpd: 80", as the highest priority rank” [0188])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Georgiev with the teachings of Potonniee. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Potonniee with respect to application priorities of Georgiev. 
The motivation would have been as follows: “Should one connection request for each application service have been successively received in the predefined period of time, the predefined order of scheduling is, in order of decreasing degree of priority of the processing of the four connection requests for the application services offered” [0188 – Potonniee].

However, Georgiev in view of Potonniee does not disclose the following:
assigning the maximum number of allowable parallel tasks to each highest priority application.  
Nonetheless, this feature would have been made obvious, as evidenced by Vaidya.
(Vaidya teaches assigning the maximum number of allowable parallel tasks [Column 12, Lines 5-33] to each highest priority application [Column 7, Lines 16-28] 

    PNG
    media_image1.png
    397
    333
    media_image1.png
    Greyscale









)
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Georgiev in view of Potonniee with the teachings of Vaidya. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the assigning steps of Vaidya in accordance with the allowable parallel tasks of Georgiev in view of Potonniee. 
The motivation would have been to benefit from the “logic for deciding the priority of execution” dictated by Vaidya [Column 7, Lines 1-2 – Vaidya].
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev in view of Potonniee in view of Yan et al. (Pub. No. US2018/0203728 filed on January 13, 2017; hereinafter Yan).
Regarding claims 7 and 14, Georgiev in view of Potonniee does not disclose the following: 
wherein the number of assigned parallel tasks for a lower priority application is less than the number of assigned parallel tasks for a higher priority application. 
Nonetheless, this feature would have been made obvious, as evidenced by Yan.
(Yan teaches that the number of assigned parallel tasks for a lower priority application is less than the number of assigned parallel tasks for a higher priority application, e.g. “Further, these types of jobs can often be divided into parallel jobs to be run concurrently. Logically, such delay-insensitive batch workloads could run as lower priority tasks in the computing cluster and use transient resources whenever they are available. Further, such delay-insensitive batch workloads could be evicted from transient resources when other tasks with higher priority require more resources.” [0019])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Georgiev in view of Potonniee with the teachings of Yan. 
Yan to the parallel tasks for a lower priority application and a higher priority application of Georgiev in view of Potonniee.
The motivation would have been as follows: “Big data analytics jobs, machine-learning training, or similar delay-insensitive or non-customer facing workloads are suitable to run on transient resources since these jobs are expensive, but not latency critical” [0019 – Yan].

Allowable Subject Matter
 Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments/remarks, see “REMARKS”, filed October 12, 2020, with respect to claims 1-4, 6-11, 13-18, and 20 have been respectfully considered. 
However, these arguments are moot in view of a new grounds of rejection.
Upon consideration, Examiner has further determined that claims 5, 12, and 19 are objected to, and recites allowable subject matter, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the rejection under 35 U.S.C. 103
Applicant argues that Aronovich (Pub. No. US2019/0155644 filed on November 21, 2017; hereinafter Aronovich) does not disclose the following: 
“assigning application priority weights,” 
“identifying at least one second application use case priority of at least one currently running second use case for the first application, wherein the at least one second application use case priority is different than the first application use case priority and wherein the at least one second use case is a different use case of the first application than the first use case,” 
“assigning application use case priority weights to each of the first application use case priority and the at least one second application use case priority” 
“executing the first application use case using the assigned first number of parallel tasks” wherein the first number of parallel tasks are determined “based on the maximum number of allowable parallel tasks per application use case and the assigned application use case priority weights” 
	In response, Examiner has set forth a new grounds of rejection with prior art teachings of Georgiev (Pub. No. US2014/0359182 published on December 4, 2014; hereinafter Georgiev) in view of Potonniee (Pub. No. US2010/0037230 published on February 11, 2010; hereinafter Potonniee). 
	Therefore, the independent claims remain unpatentable over 35 U.S.C. 103. Furthermore, dependent claims are also unpatentable over 35 U.S.C. 103.
To supplement the Examiner’s position that limitations are unpatentable, newly-discovered prior art is listed in PTO-892.
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 25, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199